Citation Nr: 1723450	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  14-23 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a bilateral foot disability.

7.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicide agents.

8.  Entitlement to service connection for a neck disability.

9.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine with sciatic, lumbar strain and spondylolisthesis of L5.

10.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.

11.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1959 to November 1963.

These matters are before the Board of Veterans' Appeals (Board) on appeal of June 2012 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In his substantive appeals, the Veteran requested a Board hearing.  See VA Forms 9, Appeal to Board of Veterans' Appeals, received in May 2014 and March 2015.  However, in September 2016, the Veteran submitted correspondence indicating that he wished to withdraw his hearing requests.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

In correspondence received in January 2013, the Veteran indicates that he has been told he is unemployable due, at least in part, to his service-connected lumbar spine disability and radiculopathy.  Accordingly, the issue of individual unemployability has been raised in conjunction with the increased rating issues on appeal, and is therefore before the Board at this time as part and parcel to those issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left knee disability; entitlement to service connection for a bilateral foot condition; entitlement to service connection for prostate cancer; entitlement to service connection for a neck disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2008 rating decision denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus; the Veteran did not timely appeal those issues; and new and material evidence was not received as to those issues within the one-year appeal period following issuance of the September 2008 rating decision.

2.  Evidence received since the September 2008 rating decision as to the claims for entitlement to service connection for bilateral hearing loss and tinnitus is new and raises a reasonable possibility of substantiating the claims.

3.  The probative evidence of record does not show that the Veteran's current bilateral hearing loss manifested during his active service or to a compensable degree within one year of his separation from active service, or that the bilateral hearing loss is at least as likely as not etiologically related to his active service.

4.  The probative evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during his active service.

5.  Throughout the relevant rating period, the Veteran's service-connected lumbar spine disability has manifested in pain and limitation of motion without ankylosis, and has not manifested in intervertebral disc syndrome productive of incapacitating episodes.

6.  Throughout the relevant rating period, the Veteran's radiculopathy of the left lower extremity has manifested in no more than moderate involvement of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2008).

2.  New and material evidence having been received, the claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303, 3.385 (2016).

3.  New and material evidence having been received, the claim for entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2016).

4.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

5.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

6.  The criteria for entitlement to an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine with sciatic, lumbar strain and spondylolisthesis of L5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.71a, Diagnostic Codes 5242 and 5243(2016).

7.  The criteria for entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8720 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board reopens the claims for entitlement to service connection for bilateral hearing loss and tinnitus and grants entitlement to service connection for tinnitus.  Given the nonprejudicial nature of these actions, the Board finds that any deficiency in VA's compliance with the notification and assistance requirements as to those issues is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the issue of entitlement to service connection for bilateral hearing loss, VA's duty to notify was satisfied by a letter dated in November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to the increased ratings issues decided herein, the appeal of those issues arises from the Veteran's disagreement with the initial ratings awarded following the grant of service connection for those disabilities.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in March 2014.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning higher initial ratings for the service-connected lumbar spine disability and radiculopathy of the left lower extremity.

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, service personnel records, VA treatment records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran and [REDACTED].  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination or opinion when necessary to decide an appeal.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided a VA examination as to his claimed bilateral hearing loss in January 2012.  The examiner who conducted the January 2012 VA examination reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's bilateral hearing loss, providing supporting explanation and rationale for all conclusions reached.  The examination was thorough, and all necessary evidence and testing was considered by the examiner.  Therefore, the Board finds the examination to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board acknowledges that the Veteran contends the January 2012 VA examination was inadequate because the examiner was "not experienced in military trauma" and because audiometric testing at the examination was deemed not reliable.  See VA Form 9 received in May 2014.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In this case, as noted above, the January 2012 VA examination was adequate.  The examiner did note that audiometric testing at the examination was not reliable, but noted other audiometric testing found in the medical evidence of the record and provided a full opinion supported by adequate rationale.  The Veteran has not presented a persuasive argument as to why a lack of experience with military trauma would render the January 2012 VA examiner not competent to provide an opinion as to the likely etiology of his bilateral hearing loss.  As such, the Board concludes that the evidence currently of record is sufficient to decide the claim, and no further VA examination is necessary.

In addition, the Veteran was provided VA examinations as to his service-connected lumbar spine disability and radiculopathy of the left lower extremity in August 2011 and February 2014.  The examiners interviewed the Veteran, examined the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr, 21 Vet. App. 312.

The Board is cognizant that 38 C.F.R. § 4.59, as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016), requires that range-of-motion testing include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, if possible, and that the February 2014 VA examination report does not specifically indicate that such testing was performed in assessing the Veteran's service-connected lumbar spine disability.  However, as described more fully below, the relevant criteria for ratings in excess of 40 percent for the Veteran's service-connected lumbar spine disability do not involve range-of-motion measurements, and further testing of the Veteran's lumbar spine range of motion would not result in a higher rating.  Accordingly, the Board finds that a remand for a further examination would serve no useful purpose to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  As such, the Board may proceed with a decision.

The Veteran has not alleged, and the record does not show, that his service-connected lumbar spine disability or radiculopathy of the left lower extremity has increased in severity since the February 2014 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability rating is warranted.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating appeals and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the appeals adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Reopening Issues

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In addition, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104; 38 C.F.R. § 20.1100(a).  An exception to these rules is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously considered by VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than to precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

In general, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Analysis

The Veteran submitted original claims for entitlement to service connection for bilateral hearing loss and tinnitus in May 2008.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in May 2008.  The RO denied those claims in the September 2008 rating decision, explaining that the record did not show the Veteran had a current hearing loss disability for VA purposes or that the Veteran was diagnosed with tinnitus in service.  The RO notified the Veteran of the decision in a letter dated in September 2008, which explained to the Veteran his right to appeal the denial and which was enclosed with a VA Form 4107, Your Rights to Appeal Our Decision.  The Veteran did not submit a timely notice of disagreement as to the issues, nor was new and material evidence as to the issues received within the one-year appeal period following notice of the decision.  As such, the Veteran did not timely appeal the September 2008 rating decision's denial of entitlement to service connection for bilateral hearing loss and tinnitus.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  The September 2008 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final September 2008 rating decision includes VA treatment records showing that the Veteran has a current hearing loss disability for VA purposes, as defined 38 C.F.R. § 3.385, and statements from the Veteran indicating that his tinnitus began during his active service and has continued through the present.  These records are new because they were not previously considered by VA.  They are also material because they relate to an unestablished fact necessary to substantiate the claims.  As such, they raise a reasonable possibility of substantiating the claims.  See Shade, 24 Vet. App. at 118.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus, and the claims are therefore reopened.  38 C.F.R. § 3.156(a).

Reopened Service Connection Issues

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, may also be established on a presumptive basis by showing that the disease manifested to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the thresholds for at least three of these frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  For the purpose of establishing service connection, it is not required that a hearing loss disability for VA purposes be demonstrated during service.  Rather, service connection is possible if a current hearing loss disability can adequately be linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

Analysis - Bilateral Hearing Loss

Initially, the Board notes that it may reopen a previously denied claim and decide that claim on the merits, but in so doing must adequately explain why the action is not prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).  In this case, in the June 2012 rating decision, the RO reopened the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus, and decided those claims on the merits.  Accordingly, the Board may consider those claims on the merits.

The Veteran contends that he has bilateral hearing loss that is related to acoustic trauma from noise exposure during service.  He has indicated that he was exposed to noise from gunfire, bombs, and explosions.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in February 2013.

The medical evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes, as defined in 38 C.F.R. § 3.385.  Specifically, the VA treatment records reflect that the Veteran underwent audiological testing in December 2010.  The results of that testing are included in the January 2012 VA examination report.  The December 2010 audiological testing revealed puretone thresholds of 30 dB at 500 Hz, 35 dB at 1000 Hz, 30 dB at 2000 Hz, 55 dB at 3000 Hz, and 70 dB at 4000 Hz in the right ear, and 35 dB at 500 Hz, 30 dB at 1000 Hz, 45 dB at 2000 Hz, 60 dB at 3000 Hz, and 80 dB at 4000 Hz in the left ear.  Thus, the Veteran had an auditory threshold of 40 dB or greater at a frequency of 500, 1000, 2000, 3000, or 4000 Hz in both ears.

A report of medical examination for enlistment into active service dated in December 1959 indicates that the Veteran scored 15 out of 15 on a whispered voice test.  The report also shows that the Veteran had a normal evaluation of the ears.  A report of medical examination for separation from active service dated in November 1963 indicates that the Veteran scored 15 out of 15 on a whispered voice test and had a normal evaluation of the ears.  The service treatment records do not reflect any complaints of hearing loss or hearing difficulties and include no audiometric testing results.
 
The Board notes that VA has acknowledged that whispered voice tests are "notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure," and "cannot be considered as reliable evidence that hearing loss did or did not occur."  Veterans Benefits Administration Training Letter 211D (10-02), dated March 18, 2010; Adjudication Procedure Manual M21-1 (M21-1), Part III, Subpart iv, Chapter 4, Section B, Subsection 4, Paragraph g.  However, in this case, the service treatment records contain no audiological testing results other than the whispered voice test results on the enlistment and separation medical examination reports.  Therefore, the whispered voice testing completed for the Veteran's enlistment into and separation from active service are the only evidence of record documenting the Veteran's hearing around the time of his entrance and separation.  The whispered voice testing results do not reflect hearing loss in either ear.  Accordingly, the Board finds that the service treatment records do not show that the Veteran exhibited bilateral hearing loss at any time during active service or at separation from active service.

The earliest dated evidence of record demonstrating a bilateral hearing loss disability is a VA treatment note dated in October 2007, approximately 44 years after the Veteran's separation from active service.  Accordingly, there is no competent evidence of record showing that the Veteran had hearing loss during service or within one year of his discharge from active service.  As such, the Veteran does not satisfy the criteria for entitlement to service connection for his current bilateral hearing loss on the basis of in-service occurrence or on a presumptive basis as a chronic organic disease of the nervous system.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

Nevertheless, the Board finds that the Veteran had an in-service injury consisting of acoustic trauma from noise exposure.  The Veteran's reports of exposure to noise from gunfire are credible because they are consistent with the circumstances of his service, to include as reflected by the Sharpshooter Marksmanship Badge shown on his DD Form 214.  See 38 U.S.C.A. § 1154(a).

In reviewing all of the evidence of record, the Board finds that the most probative evidence weighs against the Veteran's claim for entitlement to service connection for bilateral hearing loss.  Although the Board finds that the Veteran experienced an in-service injury consisting of acoustic trauma from noise exposure, the most probative evidence does not relate the current bilateral hearing loss disability to the Veteran's active service, to include the in-service noise exposure.  In this respect, the Board assigns great probative weight to the January 2012 VA examination report and the medical opinions contained therein.

The January 2012 VA examiner reviewed the record and examined the Veteran.  Based on the record and the examination, the examiner opined that the Veteran's bilateral hearing was not at least as likely as not caused by or related to the Veteran's active service.  In so doing, the examiner noted the relevant evidence of record, to include the enlistment and separation examinations showing scores of 15 out of 15 on the whispered voice testing, and the October 2007 and December 2010 VA treatment records showing a current hearing loss disability.  The examiner also acknowledged the Veteran's reports of in-service noise exposure.  As a rationale for the opinion, the examiner cited a 2010 study that showed that veteran and non-veteran subjects were equally likely to have hearing loss, and that such hearing loss was likely to increase or worsen with age.  Therefore, it would be difficult to attribute the Veteran's current hearing loss to the Veteran's in-service noise exposure without considering other factors, such as aging, other health issues, and occupational and recreational noise exposure 46 years after the Veteran's separation from active service.  In addition, the Veteran's enlistment and separation examinations showed that his hearing was grossly within normal limits, although the whispered voice test is not a reliable measure of hearing sensitivity.  The Veteran's hearing status is unknown from his separation from active service through October 2007.

The Board finds the January 2012 VA examiner's opinion to be probative because the examiner considered the Veteran's reported history, including his account of in-service noise exposure, noted and cited to evidence reviewed, and provided appropriate reasoning for her conclusions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the record and the thoroughness and detail of the opinion).

The Veteran has argued that he has experienced bilateral hearing loss continuously since active service.  The Veteran has also argued that his current bilateral hearing loss is the result of in-service noise exposure.  The Veteran is competent to report in-service noise exposure, his current symptoms, and the history of those symptoms.  However, the Board does not find that the Veteran is credible as to his report of continuity of bilateral hearing loss since service.  As summarized above, the objective medical evidence of record does not show bilateral hearing loss during active service.  Furthermore, the record is absent for evidence of treatment for or complaint of bilateral hearing loss until October 2007, approximately 44 years after the Veteran's separation from active service.  The Veteran is not competent to diagnose himself with a hearing loss disability during the period from his separation from active service to October 2007 when he was first shown to have bilateral hearing loss in the medical records.  He is also not competent to etiologically relate his current bilateral hearing loss disability to his active service.  Although there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran has not been shown to possess the medical knowledge or expertise necessary to diagnose a hearing loss disability or to provide an opinion on a complex medical matter such as the etiology of his current bilateral hearing loss.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, his statements as to the etiology of his bilateral hearing loss do not weigh against the probative value of the January 2012 VA examiner's negative nexus opinion.

The Board acknowledges that the Veteran has indicated that a private physician, Dr. Reichenbach, "clearly stated that . . . I have hearing loss . . . due to acoustic trauma" on a hearing examination that the Veteran included with his notice of disagreement.  See VA Form 21-4138, received in February 2013.  However, the Board has carefully reviewed the hearing examination report from Dr. Reichenbach and finds that it does not support the Veteran's assertions.  Specifically, nowhere on the report, to include in Dr. Reichenbach's handwritten notes, does the doctor indicate that the Veteran's hearing loss is related to in-service acoustic trauma.  Therefore, the private hearing examination report does not show that it is at least as likely as not that the Veteran's bilateral hearing loss is related to his active service and does not weigh against the probative value of the January 2012 VA examiner's negative nexus opinion.

In summary, the record does not show that the Veteran had bilateral hearing loss at entrance to or separation from active service.  The record also does not show that the Veteran had a bilateral hearing loss disability within the one-year period following his separation from active service.  Rather, the competent evidence of record does not show a bilateral hearing loss disability until approximately 44 years after the Veteran's separation from active service.  Furthermore, the probative evidence of record does not support a finding of service connection on the basis of delayed onset.  After considering all of the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss because the most probative evidence is against a finding that there is a nexus between the current bilateral hearing loss disability and the Veteran's active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis - Tinnitus

The Veteran contends that he currently has tinnitus that had its onset during his active service.  Concerning evidence of a current disability, tinnitus is readily observable by laypersons, and medical expertise is not required to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to describe his tinnitus symptomatology.  The Board thus finds that the Veteran has a current disability of tinnitus.

With respect to an in-service injury or disease, the service treatment records are absent for any complaint of or treatment for tinnitus during active service.  However, the Veteran has reported that he was exposed to noise from gunfire.  As noted above, the Veteran's reports of exposure to noise from gunfire are credible because they are consistent with the circumstances of his service, to include as reflected by the Sharpshooter Marksmanship Badge shown on his DD Form 214.  See 38 U.S.C.A. § 1154(a).  Accordingly, despite the absence of contemporaneous records of such an injury, the Board finds that the Veteran incurred an in-service injury consisting of acoustic trauma.

In terms of a relationship between the Veteran's tinnitus and his in-service injury, the January 2012 VA examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  As a rationale for the opinion, the examiner explained that the whisper voice testing conducted at enlistment and separation revealed hearing within normal limits and that the record does not show that the Veteran complained of or was treated for tinnitus during his active service.  The examiner further opined that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss.

The Board observes that the service treatment records do indeed show that the Veteran scored 15 out of 15 on whisper voice testing conducted at enlistment to and separation from active service.  However, a review of the record shows that the Veteran has made several statements indicating that his tinnitus began during his active service, and has continued ever since that time.  The Veteran is considered competent to report tinnitus and testify as to its onset.  See Charles, 16 Vet. App. 370.  In addition, the Veteran has been consistent in his reports of experiencing tinnitus since active service.  He has not made any statements suggesting post-service onset for the condition and has not denied having tinnitus at any point.  Given the consistency of the Veteran's reports of tinnitus since active service, the Board finds that his statements regarding chronic symptoms of tinnitus since active service are credible.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although the VA examiner provided a negative nexus opinion based on the lack of complaint of and treatment for tinnitus during service, such is contrary to the Veteran's competent and credible statements otherwise documented in the record.

The Board finds the Veteran competent and credible in his statements pinpointing onset of the tinnitus to during his period of active service and indicating a continuity of tinnitus symptoms through the present.  The Board finds no reason to afford greater probative weight to the January 2012 VA examiner's negative nexus opinion than to the Veteran's competent and credible statements.  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during his active service, and will resolve the benefit of the doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for tinnitus is therefore warranted.

Increased Rating Issues

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two rating shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Analysis - Degenerative Disc Disease of the Lumbar Spine

The Veteran seeks a higher initial rating for his service-connected degenerative disc disease of the lumbar spine.  The Veteran's service-connected lumbar spine disability has been rated as 40 percent disabling since August 6, 2010, the date of receipt of his claim for service connection for that disability.  The applicable rating period is from August 6, 2010, the effective date for the award of service connection for the degenerative disc disease of the lumbar spine, through the present.  See 38 C.F.R. § 3.400.

The Veteran's service-connected lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.  Diagnostic Code 5242 directs that lumbosacral strain be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 40 percent rating is assigned for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Thus, for the Veteran to be entitled to a rating in excess of 40 percent under Diagnostic Code 5242, the record must show that he has unfavorable ankylosis of at least the entire thoracolumbar spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243, Note (5).

The Board has carefully reviewed the record, and finds that it does not reflect that the Veteran had ankylosis of the entire thoracolumbar spine at any point during the relevant rating period.  The medical treatment records do not show a finding or diagnosis of ankylosis of the thoracolumbar spine.  The August 2011 VA back conditions examiner did not indicate that the Veteran has ankylosis of the thoracolumbar spine.  The February 2014 VA back conditions examiner indicated that the Veteran does not have ankylosis of the thoracolumbar spine.  The Veteran has not contended that he has ankylosis of the thoracolumbar spine.  Thus, the Board concludes that the evidence of record does not show that the criteria for entitlement to a rating in excess of 40 percent under Diagnostic Code 5242 were met at any time during the relevant rating period.

The Board notes that a rating in excess of 40 percent is available for disabilities of the spine when rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, relating to intervertebral disc syndrome.  Under that diagnostic code, a 60 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. Note (1).  The August 2011 VA back conditions examiner indicated that the Veteran does not have intervertebral disc syndrome.  The medical treatment records do not reflect a diagnosis of intervertebral disc syndrome.  However, the February 2014 VA back conditions examiner indicated that the Veteran has intervertebral disc syndrome that has not resulted in incapacitating episodes over the past 12 months.  In view of the February 2014 VA examiner's findings, Diagnostic Code 5243 is for application, but the record does not show that the Veteran had incapacitating episodes due to intervertebral disc syndrome such that a rating in excess of 40 percent was warranted under that diagnostic code at any time during the relevant rating period.

The Board therefore finds that the criteria for entitlement to a rating in excess of 40 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's service-connected lumbar spine disability pursuant to Fenderson, 12 Vet. App. at 126-27.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Analysis - Radiculopathy of the Left Lower Extremity

The Veteran seeks a higher initial rating for his service-connected radiculopathy of the left lower extremity.  The Veteran's service-connected radiculopathy of the left lower extremity has been rated as 20 percent disabling since August 6, 2010, the date of receipt of his claim for service connection for that disability.  The applicable rating period is from August 6, 2010, the effective date for the award of service connection for the degenerative disc disease of the lumbar spine, through the present.  See 38 C.F.R. § 3.400.

The Veteran's radiculopathy of the left lower extremity is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8720, relating to rating neuralgia of the sciatic nerve.  
Also for consideration is 38 C.F.R. § 4.124a, Diagnostic Code 8520, relating to paralysis and incomplete paralysis of the sciatic nerve.  Under Diagnostic Code 8520, disability ratings of 10, 20, 40, and 60 percent are assigned for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve, respectively.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve, which exists where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, such is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Turning to the relevant evidence of record, the Board notes that the VA examination in August 2011 revealed decreased sensation of the thigh/knee and lower leg/ankle of the left lower extremity.  The Veteran had 2+ reflexes of the left knee and ankle.  He had 4 out of 5 muscle strength in all strength tests of the left lower extremity.  He had no muscle atrophy.  He reported mild constant pain and moderate intermittent pain, paresthesias and/or dysesthesias, and numbness of the left lower extremity.  The examiner characterized the Veteran as having moderate radiculopathy symptoms of the left lower extremity affecting the sciatic nerve.  The Veteran had no other neurologic abnormalities associated with his service-connected lumbar spine disability.

VA examination in February 2014 revealed normal sensation throughout the left lower extremity.  The Veteran had 2+ reflexes of the left knee and ankle.  He had 5 out of 5 muscle strength in all strength tests of the left lower extremity.  He had no muscle atrophy.  He reported mild paresthesias and/or dysesthesias and numbness of the left lower extremity.  He also endorsed moderate intermittent pain of the left lower extremity.  The examiner characterized the Veteran as having mild radiculopathy symptoms of the left lower extremity affecting the sciatic nerve.  The Veteran had no other neurologic abnormalities associated with his service-connected lumbar spine disability.

Accordingly, the record shows that the Veteran has reported or demonstrated pain, weakness, and decreased sensation of the left lower extremity.  The Veteran was assessed as having moderate radiculopathy of the left lower extremity by the August 2011 VA examiner and as having mild radiculopathy of the left lower extremity by the February 2014 VA examination.  However, there is no competent evidence of record showing that the Veteran had moderately severe incomplete paralysis or complete paralysis of the left sciatic nerve at any time during the rating period.  As such, the evidence shows that, throughout the rating period, the Veteran's radiculopathy of the left lower extremity has manifested in no more than moderate involvement of the sciatic nerve.

The Board notes that the Veteran is competent to report symptoms of his radiculopathy of the left lower extremity, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is also credible in his belief that he is entitled to a higher initial rating.  However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of his neurological symptoms of the left lower extremity, to include whether he has moderately severe or severe incomplete paralysis or complete paralysis of the sciatic nerve, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, in assigning a disability rating, the Board relies upon the competent, probative opinions provided by the medical professionals.  Those opinions are probative because the professionals have the knowledge and expertise necessary to evaluate neurological disorders, and because they are based on a review of the record or an accurate understanding of the Veteran's medical history, and on an in-person examination of the Veteran.  They are thorough and provide enough detail to rate the Veteran under the relevant rating criteria.  See Prejean, 13 Vet. App. at 448-49.  As discussed above, the VA examinations reveal that, throughout the rating period, the Veteran's radiculopathy of the left lower extremity has resulted in sciatic nerve symptoms of no greater than a moderate degree of severity.  Such manifestations do not warrant a rating in excess of 20 percent under the relevant rating criteria.

The Board therefore finds that the criteria for entitlement to a rating in excess of 20 percent for the Veteran's service-connected radiculopathy of the left lower extremity have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's service-connected lumbar spine disability pursuant to Fenderson, 12 Vet. App. at 126-27.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been received, the claim for entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine with sciatic, lumbar strain and spondylolisthesis of L5 is denied.

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.



REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for a Left Knee Disability

The Veteran contends that he is entitled to service connection for a left knee disability.  He asserts that he experienced left knee pain in service, but did not report it.  See VA Form 21-4138, received in March 2013.  He also asserts that his left knee disability is the result of his service-connected back condition, of "extreme training and my service in the far east", and of wearing combat boots.  See VA Form 9, received in May 2014.

The Veteran was afforded a VA examination as to his claimed left knee disability in February 2014.  The examiner reviewed the record and examined the Veteran.  She diagnosed the Veteran with a left meniscus tear, status-post meniscectomy, and with left knee degenerative joint disease.  She opined that the Veteran's left knee conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale for the opinion, the examiner explained that the Veteran's left leg/knee pain that occurred in service is secondary to his back condition/sciatica.  He is already service connected for his left lower extremity sciatic condition.  The Veteran's meniscus condition is not a condition that is secondary to a degenerative condition in the spine even though the meniscus can degenerate as we age through normal wear and tear.  It is not systemic, but due to mechanical stresses.  The meniscal knee condition is more likely due to conditions following the Veteran's active service.  His meniscus condition is of a different etiology than the pain he experiences due to the sciatica.  The majority of the pain the Veteran describes is consistent with the radiation pain down the lateral knee.

The Board finds the February 2014 VA examination to be inadequate for decision-making purposes because it does not reflect consideration of the Veteran's competent and credible statements as to his rigorous training and wearing of combat boots.  In addition, the examiner did not provide an opinion as to whether it is at least as likely as not that the Veteran's current left knee disabilities were aggravated by his service-connected lumbar spine disability.  In that regard, the Board notes that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Because the February 2014 VA examination is inadequate for decision-making purposes, the issue must be remanded for a further VA opinion.  Barr, 21 Vet. App. 312.

Service Connection for a Bilateral Foot Condition

The Veteran contends that he is entitled to service connection for a bilateral foot condition that he believes is related to wearing combat boots in service; serving in the far east, to include in jungle environments; and/or exposure to chemicals and herbicide agents.  See VA Form 21-4138, received in March 2013; VA Form 9, received in May 2014.  A review of the medical treatment evidence of record reveals that the Veteran has been diagnosed with plantar fasciitis, left tailor's bunion, and fifth metatarsophalangeal joint (mpj) bursitis.  It also shows that the Veteran has been diagnosed with tinea pedis.

The Veteran has not yet been afforded a VA examination in relation to his claim that he has a current foot condition that is directly related to his active service.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, the Board finds that the low threshold for provision of a VA examination described in McLendon has been met.  Therefore, the Veteran must be provided a VA examination to determine the nature and likely etiology of any current foot condition.

Service Connection for Prostate Cancer

The Veteran contends that he is entitled to service connection for prostate cancer on a presumptive basis based on in-service exposure to herbicide agents.  Specifically, he asserts that he was exposed to herbicide agents when he travelled into the Republic of Vietnam during covert operations from April 1961 to April 1962 and while stationed at Camp Pendleton in California in 1963.  According to the Veteran, at Camp Pendleton, he was tasked with moving barrels of Agent Orange that were being transported from Texas to the Republic of Vietnam, and that the barrels leaked onto him.  See, e.g., VA Form 9, received in March 2015.

As to the Veteran's claimed exposure to herbicide agents at Camp Pendleton, VA has a duty to assist the Veteran by attempting to verify his claimed exposure.  M21-1, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7, describes the procedure for verifying exposure to herbicide agents in locations other than the Republic of Vietnam, along the demilitarized zone (DMZ) in Korea, or in Thailand.  The procedure involves: (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service for confirmation; and (3) requesting a review of the DOD inventory of herbicide operations to determine whether herbicide agents were used as alleged.  If C&P Service's review confirms that herbicide agents were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicide agents were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicide agents.

In this case, the Veteran's service personnel records confirm that he was stationed at Camp Pendleton in 1962 and 1963.  His service records, to include the military occupational specialty shown on his DD Form 214, support his assertions that he was tasked with moving and storing items during that period.  The RO has not taken efforts to further identify the approximate dates, location, and nature of the alleged exposure to herbicide agents at Camp Pendleton or to verify the alleged exposure as outlined in M21-1, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7.  The Board finds that the matter should be remanded so that the procedures set forth in the M21-1 for developing claims based on herbicide agent exposure in locations other than the Republic of Vietnam, along the DMZ in Korea, and in Thailand may be completed.

Service Connection for a Neck Disability

The Veteran asserts that he is entitled to service connection for a neck disability that he attributes to the "thousands of sit-ups that I did while on active duty", to include during physical training.  He asserts that sit-ups were done at that time by placing the hands behind the neck and pulling up, that studies have since shown that doing sit-ups in that manner causes neck injuries, and that the Marine Corps therefore has since stopped instructing service members to do sit-ups in that manner  See VA Form 9 received in March 2015.  In support of his assertions, the Veteran submitted in September 2012 a lay witness statement from [REDACTED].  In the statement, Mr. [REDACTED] indicates that he worked for the Marine Corps for over forty years and that, in 1998, the Marine Corps changed the physical fitness training test to require crunches rather than sit-ups due to neck injuries being sustained by the service members.  The Veteran also submitted in September 2012 a news article from Defense.gov dated in May 1998 indicating that the Marine Corps was planning to change the sit-up portion of its abdominal strength testing in July 1998.  Under the revised test, service members would do "crunch"-type exercises.  This modification was made "to provide a better evaluation of abdominal strength and reduce the potential for neck and back injuries."

The Veteran was afforded a VA examination as to his claimed neck disability in October 2012.  The examiner reviewed the record and examined the Veteran.  He diagnosed the Veteran with cervical degenerative disc disease with radiculopathy, cervical spondylosis, and cervical spondylolisthesis.  He indicated that the Veteran had "filed a claim for a neck condition being due to his lumbar spine condition."  He opined that the Veteran's neck disabilities was less likely than not proximately due to or the result of his service-connected condition.  As a rationale for the opinion, the examiner explained that development of the Veteran's diagnosed neck conditions is in accordance with the normal degenerative aging process of the spine.  Furthermore, there is no indication in this case that the condition of the lumbar spine has resulted in the Veteran's neck condition.  In addition, during the examination the Veteran reported that his neck and back conditions all started at the same time; however, review of the service treatment records failed to show any evidence of complaints of or evaluation for neck pain while in the service.

The Board finds the October 2012 VA examination to be inadequate for decision-making purposes because it does not reflect consideration of the Veteran's competent and credible statements as to performing sit-ups in service or of the evidence he submitted supporting his assertions that the Marine Corps later changed its physical fitness requirements to eliminate sit-ups because sit-ups have a potential for causing neck and back injuries.  Furthermore, the examiner deemed the Veteran's statements as to in-service neck symptoms not credible solely due to a lack of in-service complaints of or treatment for neck symptoms.  However, the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible.  Buchanan, 451 F.3d at 1336-37.  In addition, the examiner did not provide an opinion as to whether it is at least as likely as not that the Veteran's current neck disabilities were aggravated by his service-connected lumbar spine disability.  In that regard, the Board again notes that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation.  See El-Amin, 26 Vet. App. at 140-41.  Because the October 2012 VA examination is inadequate for decision-making purposes, the issue must be remanded for a further VA opinion.  Barr, 21 Vet. App. 312.

TDIU

The outcome of the service connection issues that are remanded herein could have a significant impact on the issue of entitlement to a TDIU.  As such, the TDIU issue is inextricably intertwined with those service connection issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the service connection issues herein remanded must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Follow the procedures set forth in M21-1, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7, or its equivalent, to develop the Veteran's claim for entitlement to service connection for prostate cancer based on exposure to herbicide agents at Camp Pendleton in California, including contacting the Veteran to further identify the approximate date(s), location(s), and nature of the alleged exposure to herbicide agents.

2.  Forward the record and a copy of this remand to the examiner who conducted the February 2014 VA examination as to the Veteran's claimed knee disability or, if that examiner is not available, to a similarly qualified VA clinician for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide any of the below-requested information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to:

a.  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee disability is directly related to the Veteran's active service, specifically to include his rigorous training and wearing of combat boots.

b.  If not, whether it is at least as likely as not that the any diagnosed left knee disability was caused or aggravated by the Veteran's service-connected disabilities, specifically to include his service-connected degenerative disc disease of the lumbar spine.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of secondary aggravation must be addressed separately from the question of secondary causation.  The examiner must note that an opinion to the effect that one disability is not "caused by," "a result of," or "secondary to" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner must indicate that the entire record was reviewed.  A complete rationale must be provided for any opinion given.  Any opinion provided must reflect consideration of the of the Veteran's competent and credible statements as to engaging in rigorous training and wearing combat boots.

3.  Forward the record and a copy of this remand to the examiner who conducted the October 2012 VA examination as to the Veteran's claimed neck disability or, if that examiner is not available, to a similarly qualified VA clinician for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide any of the below-requested information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to:

a.  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed neck disability is directly related to the Veteran's active service, specifically to include doing sit-ups in service.

b.  If not, whether it is at least as likely as not that the any diagnosed neck disability was caused or aggravated by the Veteran's service-connected disabilities, specifically to include his service-connected degenerative disc disease of the lumbar spine.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of secondary aggravation must be addressed separately from the question of secondary causation.  The examiner must note that an opinion to the effect that one disability is not "caused by," "a result of," or "secondary to" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner must indicate that the entire record was reviewed.  A complete rationale must be provided for any opinion given.  Any opinion provided must reflect consideration of the Veteran's competent and credible statements as to performing sit-ups in service and of the lay witness statement and article from Defense.gov that the Veteran submitted in support of his assertions that the Marine Corps later changed its physical fitness requirements to eliminate sit-ups because sit-ups have a potential for causing neck and back injuries.  Any opinion must also consider the Veteran's assertions that he had neck pain in service.  In that regard, the examiner must note that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral foot disability.  Provide a copy of this remand and the record to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Provide a diagnosis for all foot conditions demonstrated since service, even if currently resolved, found on examination or in the record.  If the examiner determines that the diagnoses of plantar fasciitis, left tailor's bunion, fifth mpj bursitis, and/or tinea pedis found in the medical evidence of record are not appropriate, the examiner should provide an explanation as to why that is so.

b.  For each foot condition, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's service or is otherwise causally or etiologically related to the Veteran's service.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given must reflect consideration of the Veteran's competent and credible assertions that he wore combat boots in service.  The examiner should also address the Veteran's assertions that he served in the far east, to include in jungle environments, and that he was exposed to chemicals and herbicide agents, particularly in relation to the diagnosis of tinea pedis.

5.  After completion of the above, readjudicate the issues on appeal based on a review of the expanded record, including the evidence entered since the statements of the case.  In so doing, determine whether a TDIU may be granted, to include, if warranted, referral of the matter of whether a TDIU should be awarded on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), to the Director of the Compensation and Pension Service.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


